                                                                         THIS ORDER IS APPROVED.


                                                                         Dated: July 21, 2015


 1     CLARK LAW OFFICES
         3610 N. 44th Street, Ste. 140                                   _________________________________
 2         Phoenix, Arizona 85018                                        Scott H. Gan, Bankruptcy Judge
          Telephone: 602.956.3328
 3          Fax: 602.956.1167
              mjc@clarklawaz.com
 4
              Mari Jo Clark
 5            State Bar #022842
 6        Attorneys for Debtor
 7
 8
                            IN THE UNITED STATES BANKRUPTCY COURT
 9
                                         FOR THE DISTRICT OF ARIZONA
10
                                                             Case No.: 4:13-bk-10693-SHG
11
     In re:
12                                                         In Proceedings under Chapter 13
         Ricardo and Frances Lopez,
13
14                                                          ORDER GRANTING PAYMENT
15                                                          OF ATTORNEY’S FEES
16
17    Upon Application pursuant to Order Avoiding Lien on Real Property signed on July 7, 2015,
18   and noticed to all parties on July 7, 2015, there being no objection thereto and good cause
19   appearing,
20
21    IT IS HEREBY ORDERED:

22
     1. That Debtor’s counsel will be paid an administrative expense of $1,000.00 by the Chapter 13
23
     Trustee in this matter.
24
25
26
                                              ORDER SIGNED ABOVE
27
28
29


                                                       -1-
     Case 4:13-bk-10693-SHG                Doc 70 Filed 07/21/15 Entered 07/22/15 10:03:54         Desc
                                            Main Document    Page 1 of 1
